


110 HR 6896 IH: imber Revitalization and Economic

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6896
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Davis of Alabama
			 (for himself, Mr. Brady of Texas,
			 Mr. McDermott,
			 Mr. Gohmert,
			 Mr. Lewis of Kentucky,
			 Mr. Bonner,
			 Mr. Smith of Washington,
			 Mr. Reichert,
			 Mr. Boren,
			 Mr. Alexander,
			 Mr. Marchant,
			 Mrs. Blackburn,
			 Mr. Dicks,
			 Mr. Baird,
			 Ms. Berkley,
			 Mr. Jones of North Carolina,
			 Mr. DeFazio,
			 Mr. Davis of Kentucky,
			 Mr. Wu, Mr. Young of Alaska, Mrs. McMorris Rodgers,
			 Mrs. Musgrave,
			 Mr. Walden of Oregon,
			 Mr. Inslee,
			 Mr. Hastings of Washington,
			 Mr. Scott of Georgia,
			 Mr. Larsen of Washington,
			 Mr. Oberstar,
			 Mr. Herger,
			 Mr. Spratt, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the reduction in the rate of tax on qualified timber gain of
		  corporations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Timber Revitalization and Economic
			 Enhancement Act II of 2008.
		2.Permanent
			 reduction in rate of tax on qualified timber gain of corporations
			(a)In
			 GeneralParagraph (1) of section 1201(b) of the Internal Revenue
			 Code of 1986 is amended by striking and beginning on or before the date
			 which is 1 year after such date.
			(b)Conforming
			 AmendmentParagraph (3) of section 1201(b) of such Code is
			 amended to read as follows:
				
					(3)Computation for
				taxable years in which rate first appliesIn the case of any
				taxable year which includes the date set forth in paragraph (1), the qualified
				timber gain for such year shall not exceed the qualified timber gain properly
				taken into account for the portion of the year after such
				date.
					.
			(c)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 15311(a) of the Food, Conservation,
			 and Energy Act of 2008.
			3.Permanent timber
			 reit modernization
			(a)In
			 GeneralSubparagraph (H) of section 856(c)(5) of the Internal
			 Revenue Code of 1986 is amended by striking clause (iii).
			(b)Conforming
			 AmendmentSubsection (c) of section 856 of such Code is amended
			 by striking paragraph (8).
			(c)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the amendment made by section 15312 of the Food, Conservation, and
			 Energy Act of 2008.
			4.Permanent
			 qualification of mineral royalty income for timber reits
			(a)In
			 GeneralSubparagraph (I) of section 856(c)(2) of the Internal
			 Revenue Code of 1986 is amended by striking the first taxable year
			 beginning after the date of the enactment of this subparagraph and
			 inserting any taxable year.
			(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the amendment made by section 15313(a) of the Food, Conservation,
			 and Energy Act of 2008.
			5.Permanent
			 modifcation of prohibited transaction rules for timber property
			(a)In
			 General(1)Clause (v) of section
			 857(b)(6)(D) of the Internal Revenue Code of 1986 is amended by striking
			 , in the case of a sale on or before the termination
			 date,.
				(2)Subparagraph (H) of section 857(b)(6)
			 of such Code is amended by striking In the case of a sale on or before
			 the termination date, the sale and inserting The
			 sale.
				(3)Paragraph (6) of section 857(b) of
			 such Code is amended by striking subparagraph (I).
				(b)Effective
			 DateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 15315 of the Food, Conservation, and
			 Energy Act of 2008.
			
